Exhibit 10.13

SUBORDINATED UNSECURED PROMISSORY NOTE

 

[                    ]   New York, New York

July 31, 2009

FOR VALUE RECEIVED, Great American Group, Inc. (“Maker”), promises to pay to
[                ] (the “Payee”), the principal sum of [                    ]
($[            ]), together with interest from the date of this Note on the
unpaid principal balance at a rate equal to twelve percent (12%) per annum.
One-fifth ( 1/5 th) of the principal amount of this Subordinated Unsecured
Promissory Note (this “Note”), together with accrued and unpaid interest, shall
be payable on each anniversary of the date of this Note, commencing with the
first anniversary of the date of this Note and ending on the fifth
(5th) anniversary of the date hereof (the “Maturity Date”). Interest shall be
payable quarterly, in arrears, on each January 31st, April 30th, July 31st, and
October 31st of each year, commencing on October 31, 2009. To the fullest extent
permitted by applicable law, any principal and/or interest not paid when due
shall bear interest (commencing on the date such principal and/or interest
became so due) at the Default Rate until paid in full. “Default Rate” shall mean
the lesser of fifteen percent (15.0%) per annum or the maximum rate permitted by
applicable law. Pursuant to the terms of the Acknowledgments executed by each of
Payee and Other Payees (as defined below), this Note, together with the other
promissory notes issued by Maker contemporaneously herewith to
[                    ] (collectively, the “Other Payees”) supersedes and
replaces in its entirety that certain Subordinated Unsecured Promissory Note
dated as of July 31, 2009 by Maker for the benefit of Payee and the Other
Payees.

1. The principal amount of this Note is being issued pursuant to
Section 1.1(a)(ii) of that certain Agreement and Plan of Reorganization by and
among Alternative Asset Management Acquisition Corp., Maker, AAMAC Merger Sub,
Inc., Great American Group, LLC, the members of Great American Group, LLC and
the Member Representative, dated May 14, 2009, and as amended by Amendment No.1,
dated May 29, 2009, Amendment No. 2, dated July 8, 2009, and Amendment No. 3,
dated July 28, 2009) (the “Purchase Agreement”). All capitalized terms not
defined herein shall have the meaning ascribed to it in the Purchase Agreement.

2. Subject to the Subordination Provisions, as hereafter defined, this Note may
be prepaid in whole or in part at any time prior to the Maturity Date by Maker
without penalty. Any and all such prepayments shall be applied first to any
unpaid fees, costs and expenses under this Note, then to accrued interest to the
date of the prepayment on the amount prepaid and then to unpaid principal. Time
is of the essence of this Note. To the fullest extent permitted by applicable
law, Maker, for itself and its legal representatives, successors and assigns,
expressly waives demand, presentment, protest notice of dishonor, notice of
non-payment, notice of maturity, notice of protest, presentment for the purpose
of accelerating maturity, diligence in collection, and the benefit of any
exemption or insolvency laws. No delay or failure on the part of Payee in the
exercise of any right or remedy hereunder shall operate as a waiver thereof, nor
as an acquiescence in any default, nor shall any single or partial exercise by
Payee of any right or remedy



--------------------------------------------------------------------------------

preclude any other right or remedy. If any payment under this Note shall be
specified to be made upon a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day and such extension of time shall
in such case be included in computing any interest in connection with such
payment.

3. Notwithstanding anything to the contrary in the foregoing, (i) if Maker has
received a written demand for payment from Wells Fargo Retail Finance, LLC
(“Wells Fargo”) under that certain First Amended and Restated Guaranty, dated
August     , 2009, by and among Wells Fargo, Maker, and Great American Group,
LLC (“GAG LLC”), so long as such written demand for payment has not been
withdrawn by Wells Fargo, or (ii) if a bankruptcy proceeding or assignment for
the benefit of creditors is commenced with respect to Maker, GAG LLC, or Great
American Group WF, LLC (“Borrower”), or any other action or proceeding is
commenced by or against Maker, GAG LLC, or Borrower for any relief under any
bankruptcy or insolvency law or laws relating to the relief of debtors,
readjustment of indebtedness, reorganizations, compositions or extensions (each,
an “Insolvency Proceeding”), so long as such Insolvency Proceeding continues to
be maintained with respect to Maker, GAG LLC, or Borrower, as applicable (such
period referred to herein as the “Blockage Period”), Maker shall not be entitled
to make, and Payee shall not be entitled to accept and retain, payments in
respect of the indebtedness evidenced by this Note, until the time when all
indebtedness of the Borrower to Wells Fargo evidenced by that certain Credit
Agreement, dated October 21, 2008, by and between Borrower and Wells Fargo (as
hereafter amended or amended and restated, the “Credit Agreement”), whether for
principal, interest (including, without limitation, interest that but for the
filing of a case in bankruptcy with respect to Borrower would accrue on such
indebtedness), fees, expenses or otherwise, whether now existing or hereafter
incurred or created between Borrower and Wells Fargo, and whether incurred by
Borrower as principal, acceptor, surety, indorser, guarantor, accommodation
party or otherwise (all such indebtedness and other obligations being
hereinafter called the “Senior Obligations”) shall have been paid in full
(excluding any and all continuing indemnification and tax obligations) in
immediately available funds to Wells Fargo, all letters of credit issued by
Wells Fargo (or an affiliate thereof) for the account of Borrower under the
Credit Agreement shall have been terminated or cash collateralized in form and
substance satisfactory to Wells Fargo, and the Credit Agreement (other than the
provisions thereof which expressly by their terms survive termination) shall
have been terminated (the “Senior Obligations Termination Date”).

4. So long as a Blockage Period has been commenced and is continuing, Payee will
not ask, demand or sue for, any portion of the indebtedness evidenced by this
Note, until the earliest to occur of (a) the acceleration of the Senior
Obligations, (b) the commencement of an Insolvency Proceeding, and (c) the
Senior Obligations Termination Date.

5. Payee shall hold any money and/or other property received by Payee from Maker
during any Blockage Period in trust for Wells Fargo and promptly after receipt,
deliver such money and other property to Wells Fargo according to Wells Fargo’s
instructions until the Senior Obligations Termination Date. If any such money or
other property is received by Payee for application to this Note during the
Blockage Period and

 

2



--------------------------------------------------------------------------------

held in trust for Wells Fargo, such money or other property shall first be used
to satisfy the Senior Obligations until paid in full, and second, ratably, to
satisfy the obligations under this Note and the notes issued by Maker to Other
Payees as of the date hereof. All such money or other property that is so
delivered to Wells Fargo during a Blockage Period for application to the Senior
Obligations shall be deemed to have been paid directly to Wells Fargo and shall
not constitute a payment in respect of the indebtedness evidenced by this Note.

6. In the event of any distribution, division or application, partial or
complete, voluntary or involuntary, by operation of law or otherwise, of all or
any part of the assets or securities of Maker or the proceeds thereof, to
creditors of Maker, in connection with an Insolvency Proceeding with respect to
Maker or Borrower, then and in any such event any payment or distribution of any
kind or character either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to this Note shall be paid or
delivered directly to Wells Fargo for application to payment of the Senior
Obligations in such order as Wells Fargo may elect, until the Senior Obligations
Termination Date has occurred.

7. No payment or distribution by Payee to Wells Fargo pursuant to the
subordination provisions of this Note shall entitle Payee to exercise any right
of subrogation in respect thereof until the Senior Obligations Termination Date.

8. The Subordination Provisions hereof shall remain in full force and effect
irrespective of: (i) any lack of validity or enforceability of any agreement or
instrument evidencing or relating to the Senior Obligations; (ii) any change in
the time, manner or place of payment of, the security for, or in any other term
of, all or any of the Senior Obligations, or any other extension, renewal,
amendment, waiver, refinancing or restructuring of, or any consent to any
departure from, any of the Senior Obligations or any agreement or instrument
evidencing or relating to the Senior Obligations; (iii) any sale, release,
exchange or non-perfection of any or all of the Senior Obligations or any
security therefor; and (iv) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Maker, GAG LLC, or the
Borrower. The Subordination Provisions shall remain in full force and effect
until the earlier of the occurrence of the Senior Obligations Termination or the
repayment in full of the indebtedness evidenced by this Note. The Subordination
Provisions shall continue to be effective or be reinstated, as the case may be,
if at any time any payment of any Senior Obligations is rescinded or must
otherwise be returned in whole or in part by Wells Fargo upon the insolvency,
bankruptcy or reorganization or other similar proceeding instituted by or
against Maker, GAG LLC, or Borrower and the indebtedness evidenced by this Note
remain outstanding, all as though such payment had not been made.

9. This Note shall be governed by the laws of the State of New York without
giving effect to the principles of conflicts of law (except Sections 5-1401 and
5-1402 of the New York General Obligations Law). Any judicial proceeding brought
against Maker with respect to this Note may be brought in any court of competent
jurisdiction in the State of New York. Maker agrees to pay the cost of such
court proceeding and the entering of such judgment. Maker hereby consents to the
jurisdiction of any federal or state court situated in New York, New York, over
any litigation arising with respect to this Note. In the event of any litigation
with respect to the obligations evidenced by this Note, Maker waives the right
to a trial by jury, all rights of setoff and rights to interpose permissive
counterclaims and cross claims.

 

3



--------------------------------------------------------------------------------

10. Payee hereby agrees that he will not at any time sell, transfer, assign,
pledge or hypothecate (any such transaction, a “Transfer”) all or any part of
this Note; provided, however, that Payee shall be permitted to Transfer all or
any part of this Note to any of the following individuals and entities: (a) to
Payee’s descendants or spouse, or to trusts for the benefit of such individuals,
where Payee shall become the trustee or, with Payee’s spouse, the co-trustee of
such trust; (b) to an entity that is wholly owned by Payee (or by Payee and one
or more of the individuals referred to in the preceding clause (a)); or (c) in
the event of the death of Payee, to Payee’s (i) personal representatives (in
their capacities as such), (ii) estate and/or (iii) named beneficiaries. [FOR
GUMAER AND YELLEN NOTES ONLY: Payee shall also be permitted to pledge his
interests under this Note to secure obligations of Payee to Credit Suisse First
Boston Next Fund Inc.] Any permitted transferee of this Note shall be bound by
the terms and conditions of this Note, including the Subordination Provisions,
to the same extent as Payee.

11. The Subordination Provisions are for the purpose of defining the relative
rights of the holders of the Senior Obligations, on the one hand, and Payee, on
the other hand, and, subject only to the Subordination Provisions, nothing
herein shall impair, as between Maker and Payee, the obligation of Maker under
this Note, which is unconditional and absolute, to pay to Payee the principal
hereof, interest thereon and all other indebtedness evidenced by this Note in
accordance with the terms hereof, nor shall anything herein prevent Payee to
from exercising any remedies otherwise permitted by applicable law or hereunder
upon default hereunder,.

12. This Note may not be changed, modified or terminated orally, but only by an
agreement in writing signed by Maker and Payee; provided, however, that Sections
3, 4, 5, 6 7, and 8 (such sections of this Note being referred to herein as the
“Subordination Provisions”) may not be changed, modified or terminated without
the written consent of Wells Fargo.

13. This Note shall be binding upon Maker and the successors and assigns of
Maker and inure to the benefit of the Payee and the Payee’s successors and
assigns. If any term of this Note shall be held invalid, illegal or
unenforceable, the validity of all other terms and provisions hereof shall in no
way be affected thereby. Wells Fargo is an express third party beneficiary of
the Subordination Provision, and shall have the right to enforce solely the
Subordination Provisions in accordance with the terms thereof. No delay, failure
or omission by the Payee or any subsequent holder in respect of the exercise of
any right or remedy granted hereunder or allowed by law to the Payee or other
holder shall constitute a waiver of the right to exercise the same at any future
time or in the same or other circumstances.

[SIGNATURE TO FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Maker has executed this Note as of the date
first written above.

 

GREAT AMERICAN GROUP, INC. By:  

 

Name:   Title:  